Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	This office action is in response to the Applicant’s communication field on 01/19/2021. In virtue of this communication, claim 17 is canceled; claims 1 – 3, 8, 11 – 14, 18, 20 – 23, 25 are amended; claims 26 – 28 are newly added. Claims 1 – 3, 6, 8, 11 – 16, and 18 – 28 are pending in this office action.
Examiner’s Amendment
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
3.	The application has been amended as follows:
	IN THE CLAIMS:
	Please amend claim 19 as follow:
	Claim 19 in line 1, please change phrase “The system of claim 19” to “The system of claim [[19]] 18”.
Reasons for Allowance
4.	In view of amended claims, terminal disclaimer approval, and further search, Claims 1 – 3, 6, 8, 11 – 16, and 18 – 28 are allowable over the prior art of record.
5.	The following is an Examiner’s statement of reasons for allowance: 

	Lerman et al. (2016/0321702) discloses a server receives from a mobile device, a first identifier identifying a service associated with a beacon device, the server may receive from the mobile device one or more identifiers associated with a physical location of the beacon device; the server may receive from the mobile device a device identifier associated with a user of the mobile device and match the device identifier to an identifier in a list of device identifiers that correspond to a media slot controlled by an ad network of mobile devices that are in proximity to a location of a business in view of the first identifier and the one or more identifiers, then the server may transmit to the mobile device an advertisement intended for mobile devices that are in proximity to the physical location associated with the beacon device. 

	However, the prior art of record fails to disclose singly or in combination to render obvious that accessing, by the one or more computers, data indicating one or more previous visits to locations by the visitor, the one or more previous visits being determined based on detection of identifiers for beacons corresponding to the locations; obtaining, by the one or more computers, one or more filter parameters for the visitor that are configured to limit a set of locations for which information is presented by one or more devices associated with the visitor; comparing, by the one or more computers, characteristics of the location associated with the beacon device with, the one or more filter parameters for the visitor that are configured to limit a set of locations for which information is presented by one or more devices associated with the visitor; and based on the comparison, providing, by the one or more computers, notification data over a communication network to a device of the user associated with the beacon device, wherein the notification data indicates the location associated with the beacon device and the notification data indicates that a visit to the location has occurred, the notification data further including data for presentation by the device of the user that describes the one or more previous visits by the visitor, as defined in the Specification in combination with all other limitations in the claim(s) as defined by Applicant(s). Therefore, the claims are allowed.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONG-THUY THI TRAN whose telephone number is (571)270-3199.  The examiner can normally be reached on Monday-Friday: 9AM - 6PM (IFP).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANTHONY ADDY can be reached on (571)272-7795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MONG-THUY T TRAN/Primary Examiner, Art Unit 2645